Exhibit 10.15

 

SKYWEST, INC.

 

2010 LONG-TERM INCENTIVE PLAN

 

SkyWest, Inc. (the “Company”), a Utah corporation, hereby establishes and adopts
the following SkyWest, Inc. 2010 Long-Term Incentive Plan (the “Plan”).

 

1.                                  PURPOSE OF THE PLAN

 

The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees, directors,
consultants and/or advisors who are expected to contribute to the Company’s
success and to achieve long-term objectives that will benefit stockholders of
the Company through the additional incentives inherent in the Awards hereunder.

 

2.                                      DEFINITIONS

 

2.1.         “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award, Other Share-Based Award, Performance
Award or any other right, interest or option relating to Shares or other
property (including cash) granted pursuant to the provisions of the Plan.

 

2.2.         “Award Agreement” shall mean any agreement, contract or other
instrument or document evidencing any Award hereunder, whether in writing or
through an electronic medium.

 

2.3.         “Board” shall mean the board of directors of the Company.

 

2.4.         “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

2.5.         “Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. The Committee shall consist of no fewer than two Directors,
each of whom is: (i) a “Non-Employee Director” within the meaning of Rule 16b-3
of the Exchange Act; (ii) an “outside director” within the meaning of
Section 162(m) of the Code; and (iii) an “independent director” for purpose of
the rules of the applicable Securities Exchange on which the Shares are traded,
to the extent required by such rules.

 

2.6.         “Consultant” shall mean any consultant or advisor who is a natural
person and who provides services to the Company or any Subsidiary, so long as
such person: (i) renders bona fide services that are not in connection with the
offer and sale of the Company’s securities in a capital-raising transaction;
(ii) does not directly or indirectly promote or maintain a market for the
Company’s securities; and (iii) otherwise qualifies as a consultant under the
applicable rules of the Securities and Exchange Commission for registration of
shares of stock on a Form S-8 registration statement.

 

2.7.         “Covered Employee” shall mean an employee of the Company or its
Subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.

 

2.8.         “Director” shall mean a non-employee member of the Board.

 

2.9.         “Dividend Equivalents” shall have the meaning set forth in
Section 12.5.

 

2.10.       “Employee” shall mean any employee of the Company or any Subsidiary
and any prospective employee conditioned upon, and effective not earlier than,
such person becoming an employee of the Company or any Subsidiary.

 

2.11.       “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

2.12.       “Fair Market Value” shall mean, with respect to Shares as of any
date: (i) the closing price of the Shares as reported on the Securities Exchange
on which the Shares are listed and traded on such date, or, if there is no
closing price on that date, then on the last preceding date on which such a
closing price was reported; (ii) if the Shares are not listed on any Securities
Exchange but are quoted in an inter-dealer quotation system on a last sale
basis, the final ask price of the Shares reported on the inter-dealer quotation
system for such date, or, if there is no such sale on such date, then on the
last preceding date on which a sale was reported; or (iii) if the Shares are
neither listed on a Securities Exchange nor quoted on an inter-dealer quotation
system on a last sale basis, the amount

 

1

--------------------------------------------------------------------------------


 

determined by the Committee to be the fair market value of the Shares as
determined by the Committee in its sole discretion. The Fair Market Value of any
property other than Shares shall mean the market value of such property
determined by such methods or procedures as shall be established from time to
time by the Committee.

 

2.13.       “Incentive Stock Option” shall mean an Option which when granted is
intended to qualify as an incentive stock option for purposes of Section 422 of
the Code.

 

2.14.       “Limitations” shall have the meaning set forth in Section 10.5.

 

2.15.       “Option” shall mean any right granted to a Participant under the
Plan allowing such Participant to purchase Shares at such price or prices and
during such period or periods as the Committee shall determine.

 

2.16.       “Other Share-Based Award” shall have the meaning set forth in
Section 8.1.

 

2.17.       “Participant” shall mean an Employee, Director or Consultant who is
selected by the Committee to receive an Award under the Plan.

 

2.18.       “Payee” shall have the meaning set forth in Section 13.2.

 

2.19.       “Performance Award” shall mean any Award of Performance Cash,
Performance Shares or Performance Units granted pursuant to Article 9.

 

2.20.       “Performance Cash” shall mean any cash incentives granted pursuant
to Article 9 payable to the Participant upon the achievement of such performance
goals as the Committee shall establish.

 

2.21.       “Performance Period” shall mean the period established by the
Committee during which any performance goals specified by the Committee with
respect to a Performance Award are to be measured.

 

2.22.       “Performance Share” shall mean any grant pursuant to Article 9 of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant upon achievement of such performance goals as the
Committee shall establish.

 

2.23.       “Performance Unit” shall mean any grant pursuant to Article 9 of a
unit valued by reference to a designated amount of cash or property other than
Shares, which value may be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.

 

2.24.       “Permitted Assignee” shall have the meaning set forth in
Section 12.3.

 

2.25.       “Plan” shall mean the SkyWest, Inc. 2010 Long-Term Incentive Plan as
set forth herein, and as subsequently amended from time to time.

 

2.26.       “Prior Plans” shall mean, collectively, the Company’s 2006 Long-Term
Incentive Plan and the Company’s prior Executive Stock Incentive Plan and
Allshare Stock Option Plan.

 

2.27.       “Restricted Stock” shall mean any Share issued with the restriction
that the holder may not sell, transfer, pledge or assign such Share and with
such other restrictions as the Committee, in its sole discretion, may impose,
which restrictions may lapse separately or in combination at such time or times,
in installments or otherwise, as the Committee may deem appropriate.

 

2.28.       “Restricted Stock Award” shall have the meaning set forth in
Section 7.1.

 

2.29.       “Restricted Stock Unit” means an Award that is valued by reference
to a Share, which value may be paid to the Participant in Shares or cash as
determined by the Committee in its sole discretion upon the satisfaction of
vesting restrictions as the Committee may establish, which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

 

2.30.       “Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1.

 

2

--------------------------------------------------------------------------------


 

2.31.       “Securities Exchange” means the principal U.S. national securities
exchange on which the Shares are listed and traded on the date in question. As
of the date hereof, the applicable Securities Exchange is The NASDAQ Global
Select Market.

 

2.32.       “Shares” shall mean the shares of common stock, no par value, of the
Company.

 

2.33.       “Stock Appreciation Right” shall mean the right granted to a
Participant pursuant to Article 6.

 

2.34.       “Subsidiary” shall mean any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if, at the relevant
time each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in the chain.

 

2.35.       “Substitute Awards” shall mean Awards granted or Shares issued by
the Company in assumption of, or in substitution or exchange for: (i) awards
previously granted by an entity (other than the Company or a Subsidiary) that is
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines; or (ii) the right or obligation of any entity acquired by
the Company or acquired by any Subsidiary, or with which the Company or any
Subsidiary combines, to make future awards.

 

2.36.       “Vesting Period” shall mean the period of time specified by the
Committee during which vesting restrictions for an Award are applicable.

 

3.                                      SHARES SUBJECT TO THE PLAN

 

3.1          Number of Shares.

 

(a)           Subject to adjustment as provided in Section 12.2, a total of
5,150,000 Shares shall be authorized for grant under the Plan, decreased by one
(1) Share for every one (1) Share that was subject to an option or stock
appreciation right granted under the Prior Plans after December 31, 2009 and one
and sixty-five one hundredths (1.65) Shares for every one (1) Share that was
subject to an award (other than an option or stock appreciation right) granted
under the Prior Plans after December 31, 2009, and increased by Shares covered
by awards granted under the Prior Plans that again become available for grant
pursuant to Section 3.1(b). Shares shall be counted as used as of the applicable
grant date. Any Shares that are subject to Options or Stock Appreciation Rights
shall be counted against this limit as one (1) Share for every one (1) Share
granted, and any Shares that are subject to Awards other than Options or Stock
Appreciation Rights shall be counted against this limit as one and sixty-five
one-hundredths (1.65) Shares for every one (1) Share granted. After the
effective date of the Plan as provided in Section 13.13, no further awards shall
be granted under any Prior Plan.

 

(b)           If (i) any Shares subject to an Award are forfeited, an Award
expires or an Award is settled for cash (in whole or in part), or (ii) after
December 31, 2009 any Shares subject to an award under the Prior Plans are
forfeited, an award under Prior Plans expires, or an award under the Prior Plans
is settled for cash (in whole or in part), the Shares subject to such Award or
award under the Prior Plans shall, to the extent of such forfeiture, expiration
or cash settlement, again be available for Awards under the Plan, in accordance
with Section 3.1(d) below. Notwithstanding anything to the contrary contained
herein, the following Shares shall not be added to the Shares authorized for
grant under paragraph (a) of this Section: (i) Shares tendered by the
Participant or withheld by the Company in payment of the purchase price of an
Option or an option granted under the Prior Plans, or to satisfy any tax
withholding obligation with respect to an Award or an award granted under the
Prior Plans; (ii) Shares subject to a Stock Appreciation Right or a stock
appreciation right granted under the Prior Plans that are not issued in
connection with its stock settlement on exercise thereof; and (iii) Shares
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Options or options granted under the Prior Plans.

 

(c)           Substitute Awards shall not reduce the Shares authorized for grant
under the Plan or the applicable Limitations applicable to a Participant under
Section 10.5, nor shall Shares subject to a Substitute Award again be available
for Awards under the Plan to the extent of any forfeiture, expiration or cash
settlement as provided in paragraph (b) above. Additionally, in the event that a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
Section 3.1(a) of the Plan; provided that Awards using such available shares
shall not be made after the date

 

3

--------------------------------------------------------------------------------


 

awards or grants could have been made under the terms of the pre-existing plan,
absent the acquisition or combination, and shall only be made to individuals who
were not Employees or Directors prior to such acquisition or combination.

 

(d)           Any Shares that again become available for grant pursuant to
Section 3.1(b) shall be added back as: (i) one (1) Share if such Shares were
subject to Options or Stock Appreciation Rights granted under the Plan or
options or stock appreciation rights granted under the Prior Plans; and (ii) as
one and sixty-five one-hundredths (1.65) Shares if such Shares were subject to
Awards other than Options or Stock Appreciation Rights granted under the Plan or
awards other than options or stock appreciation rights granted under the Prior
Plans.

 

3.2.         Character of Shares.  Any Shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.

 

4.                                      ELIGIBILITY AND ADMINISTRATION

 

4.1.         Eligibility.  Any Employee, Director or Consultant shall be
eligible to be selected as a Participant.

 

4.2.         Administration.

 

(a)           The Plan shall be administered by the Committee. The Committee
shall have full power and authority, subject to the provisions of the Plan and
subject to such orders or resolutions not inconsistent with the provisions of
the Plan as may from time to time be adopted by the Board, to: (i) select the
Employees, Directors and Consultants to whom Awards may from time to time be
granted hereunder; (ii) determine the type or types of Awards to be granted to
each Participant hereunder; (iii) determine the number of Shares (or dollar
value) to be covered by each Award granted hereunder; (iv) determine the terms
and conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent, and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission, or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(xi) determine whether any Award, other than an Option or Stock Appreciation
Right, will have Dividend Equivalents; and (xii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.

 

(b)           Decisions of the Committee shall be final, conclusive and binding
on all persons or entities, including the Company, any Participant, and any
Subsidiary. A majority of the members of the Committee may determine its
actions, including fixing the time and place of its meetings. Notwithstanding
the foregoing, any action or determination by the Committee specifically
affecting or relating to a Director on the Committee shall require the prior
approval of the Board.

 

(c)           To the extent not inconsistent with applicable law, including
Section 162(m) of the Code, or the rules and regulations of the Securities
Exchange on which the Shares are traded, the Committee may delegate to a
committee of one or more directors of the Company any of the authority of the
Committee under the Plan, including the right to grant, cancel or suspend
Awards.

 

5.                                      OPTIONS

 

5.1.         Grant of Options.  Options may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Any Option
shall be subject to the terms and conditions of this Article and to such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall deem desirable.

 

5.2.  Award Agreements.  All Options shall be evidenced by a written Award
Agreement in such form and containing such terms and conditions as the Committee
shall determine which are not inconsistent with the provisions of the Plan. The
terms and conditions of Options need not be the same with respect to each
Participant. Granting an Option pursuant to the Plan shall impose no obligation
on the recipient to exercise such Option. Any individual who is granted an
Option pursuant to this Article may hold more than one Option granted pursuant
to the Plan at the same time.

 

4

--------------------------------------------------------------------------------


 

5.3.         Option Price.  Other than in connection with Substitute Awards, the
option price per each Share purchasable under any Option granted pursuant to
this Article shall not be less than 100% of the Fair Market Value of one Share
on the date of grant of such Option; provided, however, that in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any Subsidiary, the option price per share shall be no
less than 110% of the Fair Market Value of one Share on the date of grant. Other
than pursuant to Section 12.2, the Committee shall not without the approval of
the Company’s stockholders: (a) lower the option price per Share of an Option
after it is granted; (b) cancel an Option in exchange for cash or another Award
(other than in connection with a Change in Control as defined in Section 11.3);
or (c) take any other action with respect to an Option that would be treated as
a repricing under the rules and regulations of the Securities Exchange on which
the Shares are then traded.

 

5.4.         Option Term.  The term of each Option shall be fixed by the
Committee in its sole discretion; provided that no Option shall be exercisable
after the expiration of seven (7) years from the date the Option is granted,
except in the event of death or disability; provided, however, that the term of
the Option shall not exceed five (5) years from the date the Option is granted
in the case of an Incentive Stock Option granted to a Participant who, at the
time of the grant, owns stock representing more than 10% of the voting power of
all classes of stock of the Company or any Subsidiary.

 

5.5.         Exercise of Options.

 

(a)           Vested Options granted under the Plan shall be exercised by the
Participant or by a Permitted Assignee thereof (or by the Participant’s
executors, administrators, guardian or legal representative, as may be provided
in an Award Agreement) as to all or part of the Shares covered thereby, by
giving notice of exercise to the Company or its designated agent, specifying the
number of Shares to be purchased. The notice of exercise shall be in such form,
made in such manner, and shall comply with such other requirements consistent
with the provisions of the Plan as the Committee may prescribe from time to time

 

(b)           Unless otherwise provided in an Award Agreement, full payment of
such purchase price shall be made at the time of exercise and shall be made:
(i) in cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds); (ii) by tendering previously acquired
Shares (either actually or by attestation) valued at their then Fair Market
Value; (iii) with the consent of the Committee, by delivery of other
consideration having a Fair Market Value on the exercise date equal to the total
purchase price; (iv) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option; (v) through
any other method specified in an Award Agreement (including same-day sales
through a broker); or (vi) any combination of any of the foregoing. The notice
of exercise, accompanied by such payment, shall be delivered to the Company at
its principal business office or such other office as the Committee may from
time to time direct, and shall be in such form, containing such further
provisions consistent with the provisions of the Plan, as the Committee may from
time to time prescribe. In no event may any Option granted hereunder be
exercised for a fraction of a Share.

 

(c)           Notwithstanding the foregoing, an Award Agreement evidencing an
Option may provide that if on the last day of the term of the Option the Fair
Market Value of one Share exceeds the option price per Share, the Participant
has not exercised the Option (or a tandem Stock Appreciation Right, if
applicable) and the Option has not expired, the Option shall be deemed to have
been exercised by the Participant on such day with payment made by withholding
Shares otherwise issuable in connection with the exercise of the Option. In such
event, the Company shall deliver to the Participant the number of Shares for
which the Option was deemed exercised, less the number of Shares required to be
withheld for the payment of the total purchase price and required withholding
taxes; provided, however, any fractional Share shall be settled in cash.

 

5.6.         Form of Settlement.  In its sole discretion, the Committee may
provide that the Shares to be issued upon an Option’s exercise shall be in the
form of Restricted Stock or other similar securities.

 

5.7.         Incentive Stock Options.  The Committee may grant Incentive Stock
Options to any Employee of the Company or any Subsidiary, subject to the
requirements of Section 422 of the Code. Solely for purposes of determining
whether Shares are available for the grant of Incentive Stock Options under the
Plan, the maximum aggregate number of Shares that may be issued pursuant to
Incentive Stock Options granted under the Plan shall be 4,200,000 Shares,
subject to adjustment as provided in Section 12.2.

 

6.                                      STOCK APPRECIATION RIGHTS

 

6.1.         Grant and Exercise.  The Committee may provide Stock Appreciation
Rights: (a) in tandem with all or part of any Option granted under the Plan or
at any subsequent time during the term of such Option; (b) in tandem with all or
part of any Award

 

5

--------------------------------------------------------------------------------


 

(other than an Option) granted under the Plan or at any subsequent time during
the term of such Award; or (c) without regard to any Option or other Award in
each case upon such terms and conditions as the Committee may establish in its
sole discretion.

 

6.2.         Terms and Conditions.  Stock Appreciation Rights shall be subject
to such terms and conditions, not inconsistent with the provisions of the Plan,
as shall be determined from time to time by the Committee, including the
following:

 

(a)           Upon the exercise of a Stock Appreciation Right, the holder shall
have the right to receive the excess of: (i) the Fair Market Value of one Share
on the date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise), over (ii) the grant price of the Stock Appreciation Right.

 

(b)           The Committee shall determine in its sole discretion whether
payment on exercise of a Stock Appreciation Right shall be made in cash, in
whole Shares or other property, or any combination thereof.

 

(c)           The terms and conditions of Stock Appreciation Rights need not be
the same with respect to each recipient.

 

(d)           The Committee may impose such other terms and conditions on the
exercise of any Stock Appreciation Right, as it shall deem appropriate. A Stock
Appreciation Right shall: (i) have a grant price per Share of not less than the
Fair Market Value of one Share on the date of grant or, if applicable, on the
date of grant of an Option with respect to a Stock Appreciation Right granted in
exchange for or in tandem with, but subsequent to, the Option (subject to the
requirements of Section 409A of the Code) except in the case of Substitute
Awards or in connection with an adjustment provided in Section 12.2; and
(ii) have a term not greater than seven (7) years.

 

(e)           An Award Agreement evidencing a Stock Appreciation Right may
provide that if on the last day of the term of a Stock Appreciation Right the
Fair Market Value of one Share exceeds the grant price per Share of the Stock
Appreciation Right, the Participant has not exercised the Stock Appreciation
Right or the tandem Option (if applicable), and the Stock Appreciation Right has
not expired, the Stock Appreciation Right shall be deemed to have been exercised
by the Participant on such day. In such event, the Company shall make payment to
the Participant in accordance with this Section, reduced by the number of Shares
(or cash) required for withholding taxes. Any fractional Share shall be settled
in cash.

 

(f)            Without the approval of the Company’s stockholders, other than
pursuant to Section 12.2, the Committee shall not: (i) reduce the grant price of
any Stock Appreciation Right after the date of grant; (ii) cancel any Stock
Appreciation Right in exchange for cash or another Award (other than in
connection with a Change in Control as defined in Section 11.3); or (iii) take
any other action with respect to a Stock Appreciation Right that would be
treated as a repricing under the rules and regulations of the Securities
Exchange on which the Shares are then traded.

 

7.                                      RESTRICTED STOCK AND RESTRICTED STOCK
UNITS

 

7.1.         Grants.  Awards of Restricted Stock and of Restricted Stock Units
may be issued hereunder to Participants either alone or in addition to other
Awards granted under the Plan (a “Restricted Stock Award” or “Restricted Stock
Unit Award” respectively), and such Restricted Stock Awards and Restricted Stock
Unit Awards shall also be available as a form of payment of Performance Awards
and other earned cash-based incentive compensation. Each Restricted Stock Award
and Restricted Stock Unit Award shall be subject to vesting restrictions imposed
by the Committee covering a period of time specified by the Committee (the
“Vesting Period”). The Committee has absolute discretion to determine whether
any consideration (other than services) is to be received by the Company or any
Subsidiary as a condition precedent to the issuance of Restricted Stock Awards
or Restricted Stock Unit Awards.

 

7.2.         Award Agreements.  The terms of any Restricted Stock Award or
Restricted Stock Unit Award granted under the Plan shall be set forth in an
Award Agreement which shall contain provisions determined by the Committee and
not inconsistent with the Plan. The terms of Restricted Stock Awards and
Restricted Stock Unit Awards need not be the same with respect to each
Participant.

 

7.3.         Rights of Holders of Restricted Stock and Restricted Stock Units.

 

(a)           Unless otherwise provided in the applicable Award Agreement,
beginning on the date of grant of the Restricted Stock Award and subject to
execution of the Award Agreement, the Participant shall become a stockholder of
the Company with respect to all Shares subject to the Award Agreement and shall
have all of the rights of a stockholder, including the right to vote such Shares
and the right to receive dividends and other distributions made with respect to
such Shares. Except as otherwise provided in an Award Agreement, any Shares or
any other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock Award as to which the restrictions have not yet
lapsed shall be subject to the same restrictions as apply to the Restricted
Stock under such Restricted Stock Award. Any provision herein to the contrary
notwithstanding, unless otherwise provided in the applicable Award Agreement,
cash dividends with respect to

 

6

--------------------------------------------------------------------------------


 

any Restricted Stock Award and any other property (other than cash) distributed
as a dividend or otherwise with respect to any Restricted Stock Award shall be:
(i) accumulated subject to restrictions and risk of forfeiture to the same
extent as the underlying Restricted Stock with respect to which such cash,
Shares or other property has been distributed; and (ii) either (A) paid to the
Participant at the time such restrictions and risk of forfeiture lapse or
(B) forfeited to the extent the underlying Restricted Stock that is forfeited.

 

(b)           A Participant receiving a Restricted Stock Unit Award shall not
possess voting rights or the right to receive any dividends or other
distributions with respect to such Award. The applicable Award Agreement may,
however, grant the Participant Dividend Equivalencies with respect to Restricted
Stock Units.

 

(c)           Notwithstanding the provisions of this Section, cash dividends
with respect to any Restricted Stock Award and any other property (other than
cash) distributed as a dividend or otherwise with respect to any Restricted
Stock Award or the number of Shares covered by a Restricted Stock Unit Award
that vests based on achievement of performance goals shall be accumulated, shall
be subject to restrictions and risk of forfeiture to the same extent as the
Restricted Stock or Restricted Stock Units with respect to which such cash,
Shares or other property has been distributed and shall be paid at the time such
restrictions and risk of forfeiture lapse.

 

7.4.         Minimum Vesting Period.  Except as otherwise provided in the
applicable Award Agreement or in special circumstances determined by the
Committee in its sole discretion, Restricted Stock Awards and Restricted Stock
Unit Awards shall have a Vesting Period of not less than: (i) three (3) years
from date of grant (but permitting pro rata vesting over such time) if subject
only to continued service with the Company or a Subsidiary; or (ii) one (1) year
from date of grant if subject to the achievement of performance objectives.

 

7.5.         Issuance of Shares.  Any Restricted Stock granted under the Plan
may be evidenced in such manner as the Board may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. Such certificate
or certificates shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the restrictions applicable to such
Restricted Stock.

 

8.                                      OTHER SHARE-BASED AWARDS

 

8.1.         Grants.  Other Awards of Shares and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, Shares or other
property (“Other Share-Based Awards”), including deferred stock units, may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan. Other Share-Based Awards shall also be available as a
form of payment of other Awards granted under the Plan and other earned
cash-based compensation. Other Share-Based Awards shall be subject to such
vesting restrictions as are imposed by the Committee covering a period of time
specified by the Committee (the “Vesting Period”).

 

8.2.         Award Agreements.  The terms of Other Share-Based Award granted
under the Plan shall be set forth in an Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
terms of such Awards need not be the same with respect to each Participant.
Notwithstanding the provisions of this Section, any cash, Shares or property
(other than cash) distributed as a dividend or otherwise with respect to the
number of Shares covered by a Other Share-Based Award that vests based on
achievement of performance goals shall be subject to restrictions and risk of
forfeiture to the same extent as the Shares covered by the Other Share-Based
Award with respect to which such cash, Shares or other property has been
distributed.

 

8.3.         Minimum Vesting Period.  Except as otherwise provided in the
applicable Award Agreement or in special circumstances as determined by the
Committee in its sole discretion, Other Share-Based Awards shall have a Vesting
Period of not less than: (i) three (3) years from date of grant (but permitting
pro rata vesting over such time) if subject only to continued service with the
Company or a Subsidiary; or (ii) one (1) year from date of grant if subject to
the achievement of performance objectives.

 

8.4.         Payment.  Except as may be provided in an Award Agreement, Other
Share-Based Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Committee. Other Share-Based
Awards may be paid in a lump sum or in installments or, in accordance with
procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code.

 

9.                                      PERFORMANCE AWARDS

 

9.1.         Grants.  Performance Awards in the form of Performance Cash,
Performance Shares or Performance Units, as determined by the Committee in its
sole discretion, may be granted hereunder to Participants, for no consideration
or for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan. The performance
goals to be achieved for each Performance Period shall be conclusively
determined by the Committee and may be based upon the criteria set forth in
Section 10.2.

 

7

--------------------------------------------------------------------------------


 

9.2.         Award Agreements.  The terms of any Performance Award granted under
the Plan shall be set forth in an Award Agreement (or, if applicable, in a
resolution duly adopted by the Committee) which shall contain provisions
determined by the Committee and not inconsistent with the Plan, including
whether such Awards shall have Dividend Equivalents. The terms of Performance
Awards need not be the same with respect to each Participant.

 

9.3.         Terms and Conditions.  The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award; provided,
however, that a Performance Period shall not be shorter than one (1) year nor
longer than five (5) years unless the Award is not payable in Shares. The amount
of the Award to be distributed shall be conclusively determined by the
Committee.

 

9.4.         Payment.  Except as provided in Article 11 or as may be provided in
an Award Agreement, Performance Awards will be distributed only after the end of
the relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property, or any combination thereof, in the sole discretion of the
Committee. Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code.

 

10.                               CODE SECTION 162(m) PROVISIONS

 

10.1.       Application.  Notwithstanding any other provision of the Plan, if
the Committee determines at the time a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Award or an Other Share-Based Award is granted
to a Participant who is, or is likely to be, as of the end of the tax year in
which the Company would claim a tax deduction in connection with such Award, a
Covered Employee, then the Committee may provide that Sections 10.2 through 10.4
are applicable to such Award. Additionally, the individual limitations set forth
in Section 10.5 shall apply to any Award granted under the Plan to a Participant
regardless of whether the Participant is or is expected to become a Covered
Employee.

 

10.2.       Performance Criteria.  If the Committee determines that a Restricted
Stock Award, a Restricted Stock Unit, a Performance Award or an Other
Share-Based Award is intended to be subject to this Section 10.2, the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: net sales; revenue; revenue growth or product revenue growth;
operating income (before or after taxes); pre- or after-tax income or loss
(before or after allocation of corporate overhead and bonus); earnings or loss
per share; net income or loss (before or after taxes); return on equity; total
stockholder return; return on assets or net assets; appreciation in and/or
maintenance of the price of the Shares or any other publicly-traded securities
of the Company; market share; gross profits; earnings or losses (including
earnings or losses before taxes, before interest and taxes, or before interest,
taxes, depreciation and amortization); economic value-added models or equivalent
metrics; comparisons with various stock market indices; reductions in costs;
cash flow or cash flow per share (before or after dividends); return on capital
(including return on total capital or return on invested capital); cash flow
return on investment; improvement in or attainment of expense levels or working
capital levels, including cash and accounts receivable; operating margin; gross
margin; year-end cash; cash margin; debt reduction; stockholders equity;
operating efficiencies; market share; customer satisfaction; customer growth;
employee satisfaction; regulatory achievements (including submitting or filing
applications or other documents with regulatory authorities or receiving
approval of any such applications or other documents and passing pre-approval
inspections (whether of the Company or the Company’s third-party manufacturer));
strategic partnerships or transactions; co-development, co-marketing, profit
sharing, joint venture or other similar arrangements; financial ratios,
including those measuring liquidity, activity, profitability or leverage; cost
of capital or assets under management; financing and other capital raising
transactions (including sales of the Company’s equity or debt securities; sales
or licenses of the Company’s assets, including its intellectual property,
whether in a particular jurisdiction or territory or globally; or through
partnering transactions); cost per available seat mile; revenue per available
seat mile; revenue or cost per revenue seat mile; percentage of flights
completed on time; percentage of scheduled flights completed; lost passenger
baggage per passenger or per seat mile; aircraft utilization; revenue per
employee; and implementation, completion or attainment of measurable objectives
with respect to commercialization, projects, service volume levels, acquisitions
and divestitures; transactions; and recruiting and maintaining personnel. Such
performance goals also may be based solely by reference to the Company’s
performance or the performance of a Subsidiary, division, business segment or
business unit of the Company, or based upon the relative performance of other
companies or upon comparisons of any of the indicators of performance relative
to other companies. The Committee may also exclude charges related to an event
or occurrence which the Committee determines should appropriately be excluded,
including: (a) restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring charges; (b) an event either not directly related
to the operations of the Company or not within the reasonable control of the
Company’s management; or (c) the cumulative effects of tax or accounting changes
in accordance with U.S. generally accepted accounting principles. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, and the regulations thereunder.

 

8

--------------------------------------------------------------------------------


 

10.3.       Adjustments.  Notwithstanding any provision of the Plan (other than
Article 11), with respect to any Restricted Stock Award, Restricted Stock Unit
Award, Performance Award or Other Share-Based Award that is subject to
Section 10.2, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals except in the case of the death or
disability of the Participant, a Change in Control, or as otherwise determined
by the Committee in special circumstances.

 

10.4.       Restrictions.  The Committee shall have the power to impose such
other restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

10.5.       Limitations on Grants to Individual Participants.  Subject to
adjustment as provided in Section 12.2, no Participant may: (i) be granted
Options or Stock Appreciation Rights during any 36-month period with respect to
more than 1,000,000 Shares; and (ii) earn more than 500,000 Shares with respect
to Restricted Stock Awards, Restricted Stock Unit Awards, Performance Awards
and/or Other Share-Based Awards that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
Shares in any 36-month period (collectively, the “Limitations”). In addition to
the foregoing, the maximum dollar value that may be earned by any Participant
for each 12 months in a Performance Period with respect to Performance Awards
that are intended to comply with the performance-based exception under Code
Section 162(m) and are denominated in cash is $5,000,000. If an Award is
cancelled, the cancelled Award shall continue to be counted toward the
applicable Limitation (or, if denominated in cash, toward the dollar amount in
the preceding sentence).

 

11.                               CHANGE IN CONTROL PROVISIONS

 

11.1.       Impact on Certain Awards.  Award Agreements may provide that in the
event of a Change in Control of the Company (as defined in Section 11.3):
(i) Options and Stock Appreciation Rights outstanding as of the date of the
Change in Control shall be cancelled and terminated without payment therefor if
the Fair Market Value of one Share as of the date of the Change in Control is
less than the per Share Option exercise price or Stock Appreciation Right grant
price; and (ii) Performance Awards shall be considered to be earned and payable
(either in full or pro rata based on the portion of Performance Period completed
as of the date of the Change in Control) and any limitations or other
restrictions shall lapse and such Performance Awards shall be immediately
settled or distributed.

 

9

--------------------------------------------------------------------------------


 

11.2.       Assumption or Substitution of Certain Awards.

 

(a)           Unless otherwise provided in the applicable Award Agreement, in
the event of a Change in Control of the Company in which the successor company
assumes or provides a substitute award for an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award
(or in which the Company is the ultimate parent corporation and continues the
Award), if a Participant’s employment with such successor company (or the
Company) or a subsidiary thereof terminates within 24 months following such
Change in Control (or such other period set forth in the Award Agreement,
including prior thereto if applicable) without “cause” or for “good reason” as
defined in the Award Agreement or under other circumstances specified in the
Award Agreement: (i) Options and Stock Appreciation Rights outstanding as of the
date of such termination of employment will immediately vest, become fully
exercisable, and may thereafter be exercised for 24 months (or such other longer
period of time as is set forth in the applicable Award Agreement); (ii) the
restrictions, limitations and other conditions applicable to Restricted Stock
and Restricted Stock Units outstanding as of the date of such termination of
employment shall lapse and the Restricted Stock and Restricted Stock Units shall
become free of all restrictions, limitations and conditions and become fully
vested; and (iii) the restrictions, limitations and other conditions applicable
to any Other Share-Based Awards or any other Awards shall lapse, and such Other
Share-Based Awards or such other Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant. For the purposes of this Section 11.2, an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award shall be considered assumed or substituted for if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company, the Committee may, with the consent of the successor company,
provide that the consideration to be received upon the exercise or vesting of an
Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit
Award or Other Share-Based Award, for each Share subject thereto, will be solely
common stock of the successor company substantially equal in fair market value
to the per Share consideration received by holders of Shares in the transaction
constituting a Change in Control. The determination of such substantial equality
of value of consideration shall be made by the Committee in its sole discretion
and its determination shall be conclusive and binding.

 

(b)           Unless otherwise provided in the applicable Award Agreement, in
the event of a Change in Control of the Company to the extent the successor
company does not assume or substitute for an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award
(or in which the Company is the ultimate parent corporation and does not
continue the Award), then immediately prior to the Change in Control: (i) those
Options and Stock Appreciation Rights outstanding as of the date of the Change
in Control that are not assumed or substituted for (or continued) shall
immediately vest and become fully exercisable; (ii) all restrictions,
limitations and other conditions applicable to Restricted Stock and Restricted
Stock Units that are not assumed or substituted for (or continued) shall lapse
and the Restricted Stock and Restricted Stock Units shall become free of all
restrictions, limitations and conditions and become fully vested; and (iii) the
restrictions, other limitations and other conditions applicable to any Other
Share-Based Awards or any other Awards that are not assumed or substituted for
(or continued) shall lapse, and such Other Share-Based Awards or such other
Awards shall become free of all restrictions, limitations and conditions and
become fully vested and transferable to the full extent of the original grant.

 

(c)           The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each Option and Stock
Appreciation Right outstanding shall terminate within a specified number of days
after notice to the Participant, and/or that each Participant shall receive,
with respect to each Share subject to such Option or Stock Appreciation Right,
an amount equal to the excess of the Fair Market Value of such Share immediately
prior to the occurrence of such Change in Control over the exercise price per
Share of such Option and/or Stock Appreciation Right; such amount to be payable
in cash, in one or more kinds of stock or property (including the stock or
property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine.

 

10

--------------------------------------------------------------------------------


 

11.3.       Change in Control.  For purposes of the Plan, unless otherwise
provided in an Award Agreement, Change in Control means the occurrence of any
one of the following events:

 

(a)           During any twenty-four (24) month period, individuals who, as of
the beginning of such period, constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to the beginning of such period
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

(b)           Any “person” (as such term is defined in the Exchange Act and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (i) by
the Company or any Subsidiary; (ii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary; (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities; (iv) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (c); or (v) by any person of Voting Securities from the Company, if a
majority of the Incumbent Board approves in advance the acquisition of
beneficial ownership of 50% or more of Company Voting Securities by such person;

 

(c)           The consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(i) more than 50% of the total voting power of (A) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 50%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above shall be deemed to be a “Non-Qualifying
Transaction”); or

 

(d)           The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of 50% or more of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 

12.                               GENERALLY APPLICABLE PROVISIONS

 

12.1.       Amendment and Termination of the Plan.  The Board may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the Securities Exchange on which the
Shares are then traded; provided that the Board may not amend the Plan in any
manner that would result in noncompliance with Rule 16b-3 of the Exchange Act;
and further provided that the Board may not, without the approval of the
Company’s stockholders (to the extent stockholder approval is required by the
Code or other applicable

 

11

--------------------------------------------------------------------------------


 

law), amend the Plan to: (a) increase the number of Shares that may be the
subject of Awards under the Plan (except for adjustments pursuant to
Section 12.2); (b) expand the types of awards available under the Plan;
(c) materially expand the class of persons eligible to participate in the Plan;
(d) amend Section 5.3 or Section 6.2(f) to eliminate the requirements relating
to minimum exercise price, minimum grant price and stockholder approval;
(e) increase the maximum permissible term of any Option specified by Section 5.4
or the maximum permissible term of a Stock Appreciation Right specified by
Section 6.2(d); or (f) increase the Limitations. The Board may not, without the
approval of the Company’s stockholders, cancel an Option or Stock Appreciation
Right in exchange for cash or take any action with respect to an Option or Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the Securities Exchange on which the Shares are then traded,
including a reduction of the exercise price of an Option or the grant price of a
Stock Appreciation Right or the exchange of an Option or Stock Appreciation
Right for cash or another Award. In addition, no amendments to, or termination
of, the Plan shall impair the rights of a Participant in any material respect
under any Award previously granted without such Participant’s consent.

 

12.2.       Adjustments.  In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Shares or the value thereof, such adjustments
and other substitutions shall be made to the Plan and to Awards as the Committee
deems equitable or appropriate taking into consideration the accounting and tax
consequences, including such adjustments in the aggregate number, class and kind
of securities that may be delivered under the Plan, the Limitations, the maximum
number of Shares that may be issued pursuant to Incentive Stock Options and, in
the aggregate or to any Participant, in the number, class, kind and option or
exercise price of securities subject to outstanding Awards granted under the
Plan (including, if the Committee deems appropriate, the substitution of similar
options to purchase the shares of, or other awards denominated in the shares of,
another company) as the Committee may determine to be appropriate; provided,
however, that the number of Shares subject to any Award shall always be a whole
number.

 

12.3.       Transferability of Awards.  Except as provided below, no Award and
no Shares that have not been issued or as to which any applicable restriction,
performance or deferral period has not lapsed, may be sold, assigned,
transferred, pledged or otherwise encumbered, other than by will or the laws of
descent and distribution, and such Award may be exercised during the life of the
Participant only by the Participant or the Participant’s guardian or legal
representative. To the extent and under such terms and conditions as determined
by the Committee, a Participant may assign or transfer an Award (each transferee
thereof, a “Permitted Assignee”) to: (i) the Participant’s spouse, children or
grandchildren (including any adopted and step children or grandchildren),
parents, grandparents or siblings; (ii) to a trust for the benefit of one or
more of the Participant or the persons referred to in clause (i); (iii) to a
partnership, limited liability company or corporation in which the Participant
or the persons referred to in clause (i) are the only partners, members or
shareholders; or (iv) for charitable donations; provided that such Permitted
Assignee shall be bound by and subject to all of the terms and conditions of the
Plan and the Award Agreement relating to the transferred Award and shall execute
an agreement satisfactory to the Company evidencing such obligations; and
provided further that such Participant shall remain bound by the terms and
conditions of the Plan. The Company shall cooperate with any Permitted Assignee
and the Company’s transfer agent in effectuating any transfer permitted under
this Section.

 

12.4.       Termination of Employment or Services.  The Committee shall
determine and set forth in each Award Agreement whether any Awards granted in
such Award Agreement will continue to be exercisable, continue to vest or be
earned and the terms of such exercise, vesting or earning, on and after the date
that a Participant ceases to be employed by or to provide services to the
Company or any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.

 

12.5.       Deferral; Dividend Equivalents.  The Committee in its sole
discretion shall be authorized to establish procedures pursuant to which the
payment of any Award may be deferred. Subject to the provisions of the Plan and
any Award Agreement, the recipient of an Award other than an Option or Stock
Appreciation Right may, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, amounts equivalent to cash, stock or
other property dividends on Shares (“Dividend Equivalents”) with respect to the
number of Shares covered by the Award, as determined by the Committee, in its
sole discretion. The Committee may provide that the Dividend Equivalents (if
any) shall be deemed to have been reinvested in additional Shares or otherwise
reinvested and may provide that the Dividend Equivalents are subject to the same
vesting or performance conditions as the underlying Award. Notwithstanding the
foregoing, Dividend Equivalents distributed in connection with an Award that
vests based on the achievement of performance goals shall be subject to
restrictions and risk of forfeiture to the same extent as the Award with respect
to which such cash, stock or other property has been distributed.

 

13.                               MISCELLANEOUS

 

13.1.       Award Agreements.  Each Award Agreement shall either be: (a) in
writing in a form approved by the Committee and executed by the Company by an
officer duly authorized to act on its behalf; or (b) an electronic notice in a
form approved by the

 

12

--------------------------------------------------------------------------------


 

Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.

 

13.2.       Tax Withholding.  The Company shall have the right to make all
payments or distributions pursuant to the Plan to a Participant (or a Permitted
Assignee thereof) (any such person, a “Payee”) net of any applicable federal,
state and local taxes required to be paid or withheld as a result of: (a) the
grant of any Award; (b) the exercise of an Option or Stock Appreciation Right;
(c) the delivery of Shares or cash; (d) the lapse of any restrictions in
connection with any Award; or (e) any other event occurring pursuant to the
Plan. The Company or any Subsidiary shall have the right to withhold from wages
or other amounts otherwise payable to such Payee such withholding taxes as may
be required by law, or to otherwise require the Payee to pay such withholding
taxes. If the Payee shall fail to make such tax payments as are required, the
Company or its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Payee or to take such other action as may be necessary to satisfy such
withholding obligations. The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value), or by directing the
Company to retain Shares (up to the Participant’s minimum required tax
withholding rate or such other rate that will not cause an adverse accounting
consequence or cost) otherwise deliverable in connection with the Award.

 

13.3.       Right of Discharge Reserved; Claims to Awards.  Nothing in the Plan
nor the grant of an Award hereunder shall confer upon any Employee, Director or
Consultant the right to continue in the employment or service of the Company or
any Subsidiary or affect any right that the Company or any Subsidiary may have
to terminate the employment or service of (or to demote or to exclude from
future Awards under the Plan) any such Employee, Director or Consultant at any
time for any reason “at will.” Except as specifically provided by the Committee,
the Company shall not be liable for the loss of existing or potential profit
from an Award granted in the event of termination of an employment or other
relationship. No Employee, Director or Consultant shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Employees, Directors or Consultants under the Plan.

 

13.4.       Substitute Awards.  Notwithstanding any other provision of the Plan,
the terms of Substitute Awards may vary from the terms set forth in the Plan to
the extent the Committee deems appropriate to conform, in whole or in part, to
the provisions of the awards in substitution for which they are granted.

 

13.5.       Cancellation of Award; Forfeiture of Gain.  Notwithstanding anything
to the contrary contained herein, an Award Agreement may provide that the Award
shall be canceled if the Participant, without the consent of the Company, while
employed by or providing services to the Company or any Subsidiary or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise engages in
activity that is in conflict with or adverse to the interest of the Company or
any Subsidiary (including conduct contributing to any financial restatements or
financial irregularities), as determined by the Committee in its sole
discretion. The Committee may provide in an Award Agreement that if within the
time period specified in the Agreement the Participant establishes a
relationship with a competitor or engages in an activity referred to in the
preceding sentence, the Participant will forfeit any gain realized on the
vesting or exercise of the Award and must repay such gain to the Company.

 

13.6.       Stop Transfer Orders.  All certificates for Shares delivered under
the Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the U.S. Securities and Exchange
Commission (“SEC”), any stock exchange upon which the Shares are then listed,
and any applicable federal or state securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

13.7.       Nature of Payments.  All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company. Any income or gain
realized pursuant to Awards under the Plan constitutes a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.

 

13.8.       Other Plans.  Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

 

13

--------------------------------------------------------------------------------


 

13.9.       Severability.  The provisions of the Plan shall be deemed severable.
If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction or by
reason of change in a law or regulation, such provision shall: (a) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable and as so limited shall remain in full force and
effect; and (b) not affect any other provision of the Plan or part thereof, each
of which shall remain in full force and effect. If the making of any payment or
the provision of any other benefit required under the Plan shall be held
unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under the Plan,
and if the making of any payment in full or the provision of any other benefit
required under the Plan in full would be unlawful or otherwise invalid or
unenforceable, then such unlawfulness, invalidity or unenforceability shall not
prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.

 

13.10.     Construction.  As used in the Plan, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

 

13.11.     Unfunded Status of the Plan.  The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

 

13.12.     Governing Law.  The Plan and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the Code or the laws
of the United States, shall be governed by the laws of the State of Utah,
without reference to principles of conflict of laws, and construed accordingly.

 

13.13.     Effective Date of Plan; Termination of Plan.  The Plan shall be
effective on the date of the approval of the Plan by the holders of a majority
of the shares entitled to vote at a duly constituted meeting of the stockholders
of the Company at which a quorum is present. The Plan shall be null and void and
of no effect if the foregoing condition is not fulfilled and in such event each
Award shall, notwithstanding any of the preceding provisions of the Plan, be
null and void and of no effect. Awards may be granted under the Plan at any time
and from time to time on or prior to the tenth (10th) anniversary of the
effective date of the Plan, on which date the Plan will expire except as to
Awards then outstanding under the Plan. Such outstanding Awards shall remain in
effect until they have been exercised or terminated, or have expired.

 

13.14.     Foreign Employees and Consultants.  Awards may be granted to
Participants who are foreign nationals or employed or providing services outside
the United States, or both, on such terms and conditions different from those
applicable to Awards to Employees or Consultants providing services in the
United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees or Consultants on assignments outside their home country.

 

13.15.     Compliance with Section 409A of the Code.  This Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

 

13.16.     No Registration Rights; No Right to Settle in Cash.  The Company has
no obligation to register with any governmental body or organization (including,
without limitation, the SEC) any of: (a) the offer or issuance of any Award;
(b) any Shares issuable upon the exercise of any Award; or (c) the sale of any
Shares issued upon exercise of any Award, regardless of whether the Company in
fact undertakes to register any of the foregoing. In particular, in the event
that any of: (i) any offer or issuance of any Award; (ii) any Shares issuable
upon exercise of any Award; or (iii) the sale of any Shares issued upon exercise
of any Award are not registered with any governmental body or organization
(including, without limitation, the SEC), the Company will not under any
circumstance be required to settle its obligations, if any, under this Plan in
cash.

 

14

--------------------------------------------------------------------------------


 

13.17.     Captions.  The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 

15

--------------------------------------------------------------------------------